Notice of pre-AIA  or AIA  status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).
Restriction under 35 U.S.C. 121
In an effort to further compact prosecution, the examiner spoke with attorney-of-record Margaret Polson and explained the following restriction requirement. The attorney called back on July 26, 2022, saying she is unable to make an election by telephone and requested this written restriction and election requirement.
This application discloses the following embodiments:
Embodiment 1: Reproductions 1.1-1.7
	This embodiment is directed to an electric kettle, base, and a cylindrical feature attached to the base: the majority of the design is in solid lines and therefore claimed subject matter; portions of the base are in broken lines and therefore form no part of the claimed design.
Embodiment 2: Reproductions 2.1-2.7
This embodiment is directed to a kettle with no base and no cylindrical feature attached to the base: the upper portion of the kettle and the kettle’s spout are in broken lines, and therefore form no part of the claimed design.
Embodiment 3: Reproductions 3.1-3.7
This embodiment is directed to a kettle with no base and no cylindrical feature attached to the base: only the handle is in solid lines and therefore claimed subject matter.
Embodiment 4: Reproductions 4.1-4.7
This embodiment is directed to a base of an electric kettle with a cylindrical feature attached to it: portions of the base are in broken lines and therefore form no part of the claimed design.
Embodiment 5: Reproductions 5.1-5.7
This embodiment is directed to a base of an electric kettle with a cylindrical feature attached to it: portions of the base and the cylindrical feature are in broken lines and therefore form no part of the claimed design.
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct. See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959). Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application. See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967). 
Because of the differences identified, the embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct, or are not shown to be obvious in view of analogous prior art. 
The embodiments divide into the following patentably distinct groups of designs:
Group I: Embodiment 1
Group II: Embodiment 2
Group III: Embodiment 3
Group IV: Embodiment 4
Group V: Embodiment 5
Restriction is required under 35 U.S.C. 121 to one of the patentably distinct groups of designs. 
A reply to this requirement must include an election of a single group for prosecution on the merits, even if this requirement is traversed (37 CFR 1.143). Any reply that does not include election of a single group will be held nonresponsive. 
The applicants are also requested to direct cancellation of all drawing figures and the corresponding descriptions which are directed to nonelected groups. 
Should the applicants traverse this requirement on the grounds that the groups are not patentably distinct, the applicants should present evidence or identify such evidence now of record showing the groups to be obvious variations of one another. If the groups are determined not to be patentably distinct and they remain in this application, any rejection of one group over prior art will apply equally to all other groups. See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965). No argument asserting patentability based on the differences between the groups will be considered once the groups have been determined to comprise a single inventive concept.
In view of the restriction requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).
Renumbering of the drawing figures in any elected group is not required. For ease of comparison with the International Registration, and for compliance with 37 CFR 1.1026 and Section 405 of the Administrative Instructions, the numbering of the drawing figures included in the elected group should not be changed.
Discussion of the merits of the application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See Manual of Patent Examination Procedure (MPEP) § 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.  Additional information regarding interviews follows.
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing, and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, they may email the examiner at arva.adams@uspto.gov to arrange a time and date for the telephone interview. Please include suggested days and times for the proposed telephone call. When proposing a day and time for the interview, please take into account the examiner’s work schedule indicated in the “Contact” section of this office action. The email should also be used to determine who will initiate the telephone call.
Email communications
The merits of the application will not be discussed via email or other electronic medium unless appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at www.uspto.gov/PatentForms. The authorization may not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see the following “Responding to official USPTO correspondence” section. See MPEP § 502.03 II for further information.
Responding to official USPTO correspondence 
When responding to official correspondence issued by the USPTO, including refusals, Ex Parte Quayle actions, Notices of Allowance, or Notices of Abandonment, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to office actions only by the following means:
Online via the USPTO's Patent Center at www.uspto.gov/PatentCenter (Registered users only)
Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's official fax number, 571-273-8300
Hand-carry to USPTO's Alexandria, Virginia, Customer Service Window, 401 Dulany Street, Alexandria, Virginia 22314.
See www.uspto.gov/patents-maintaining-patent/responding-office-actions
Conclusion
A restriction requirement is in effect. Election is required to avoid abandonment.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
The applicants are reminded that any reply to this refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office (USPTO)) or by the applicants. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).
A preliminary search has not been conducted due to the presence of multiple independent inventions disclosed in the application.
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arva Adams, whose telephone number is 571-272-6479. The examiner can normally be reached Monday-Friday from 8 a.m. to 5 p.m. ET. Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO-supplied collaboration tool. To schedule an interview, applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Morgan, can be reached at 571-272-7979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, and for more information, visit www.uspto.gov/PatentCenter. For more information about filing in DOCX format, visit www.uspto.gov/patents/docx. 

/APA/					/JOSEPH KUKELLA/     Examiner, Art Unit 2913                            Primary Examiner, Art Unit 2913